Citation Nr: 0306957	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  96-08 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, rated 10 percent disabling prior to June 10, 1999, and 
20 percent disabling on and after June 10, 1999.  

2.  Entitlement to an increased rating for labyrinthine 
irritation resulting from bilateral stapedectomies for 
otosclerosis, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was last before the Board in October 2002, when it 
was remanded for a Travel Board hearing at the RO, which the 
appellant subsequently cancelled.  A prior Travel Board 
hearing had been held at the RO in November 1997, and the 
transcript of that hearing is of record.  

The appeal had previously been remanded to the RO by the 
Board in April 1998 for further evidentiary development which 
has been completed.  While the case was in remand status, the 
rating for the service-connected labyrinthine irritation was 
increased from 10 percent to 30 percent, effective from the 
date of claim in December 1994.  Under the new rating 
criteria which went into effect on June 10, 1999, the 
schedular disability rating for the service-connected 
bilateral hearing loss was increased from 10 percent to 
20 percent, and a 10 percent rating was established for 
tinnitus as separate from the rating for the labyrinthine 
irritation.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Under the rating criteria in effect prior to June 10, 
1999, the appellant manifested Level III hearing in the right 
ear and Level IV hearing in the left ear in May 1995; 
Level III (R) and Level II (L) in June 1995; Level III (R) 
and Level II (L) in March 1998; and Level VII (R) and 
Level II (L) in October 1998.  

3.  Under the rating criteria in effect on and after June 10, 
1999, the appellant manifested Level V hearing in the right 
ear and Level VI hearing in the left ear under Table VIa.  

4.  The service-connected labyrinthine irritation is severe 
in degree, characterized by dizziness and staggering; 
however, the appellant does not exhibit a cerebellar gait.  


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 
10 percent is not established prior to June 10, 1999, for 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6101 (1994-1998).  

2.  Entitlement to a disability rating in excess of 
20 percent is not established on and after June 10, 1999, for 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (1999-2002).  

3.  Entitlement to a disability rating in excess of 
30 percent is not established for bilateral labyrinthine 
irritation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1994-98); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1999-2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the VCAA was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate his claims, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  See, e.g., the letter addressed to the 
appellant by the RO dated April 3, 2001.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the veteran has been accorded appropriate VA 
examinations for his hearing loss and labyrinthine 
irritation, and substantial VA and private medical records 
have been obtained as well.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

Bilateral HearingLoss:

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing, the 
Rating Schedule establishes, based on the average pure tone 
threshold levels and the results of the controlled speech 
discrimination tests, 11 auditory acuity levels from numeric 
designations I (for an essentially normal acuity level) to 
level XI (for profound deafness).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran's bilateral hearing loss has been rated 
10 percent disabling from December 1945; 50 percent disabling 
from January 1956; 20 percent disabling from May 1959; 
noncompensably disabling from October 1964; and 10 percent 
disabling from June 1985.  The current claim seeking an 
increased rating was received in December 1994.  The 
appellant wears hearing aids.  

On a private (unofficial) audiological evaluation in May 
1995, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
X
65
65
70
90
LEFT
X
85
70
75
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  
These results equate to Level III hearing in the right ear 
and Level IV hearing in the left ear, warranting a 10 percent 
disability rating under the rating criteria in effect prior 
to June 10, 1999.  

On the authorized audiological evaluation in June 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
65
65
70
100
LEFT
X
55
60
60
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.  
These results equate to Level III hearing in the right ear 
and Level II hearing in the left ear, warranting a 
noncompensable rating under the rating criteria in effect 
prior to June 10, 1999.  The prior 10 percent rating was 
continued by the RO because the 10 percent rating was 
assigned based upon essentially similar findings under rating 
criteria in effect prior to December 18, 1987.  

On the authorized audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
X
65
65
70
105
LEFT
X
80
75
90
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
These results again equate to Level III hearing in the right 
ear and Level II hearing in the left ear, warranting a 
noncompensable rating under the rating criteria in effect 
prior to June 10, 1999.  The prior 10 percent rating was 
again continued by the RO because it was established based 
upon essentially similar findings under rating criteria in 
effect prior to December 18, 1987.  

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
70
65
75
96
LEFT
X
70
60
65
90

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and 92 percent in the left ear.  
These results equate to Level VII hearing in the right ear 
and Level II hearing in the left ear, warranting a 10 percent 
disability rating under the rating criteria in effect prior 
to June 10, 1999.  

On the most recent authorized audiological evaluation in June 
2001, pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
X
65
60
65
70
LEFT
X
70
70
75
80

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and 86 percent in the left ear.  
These results equate to Level V hearing in the right ear and 
Level III hearing in the left ear under Table VI and to 
Level V on the right and Level VI on the left under Table VIa 
of the rating criteria in effect on and after June 10, 1999.  
The latter findings warrant a 20 percent rating under those 
new criteria.  The Board notes that the new criteria are 
liberalizing so the veteran is entitled to the application of 
the new criteria from June 10, 1999, the effective date of 
the new criteria, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000). 

As noted above, the assignment of schedular disability 
ratings for hearing loss is a mechanical process.  The 
appellant's many contentions have been noted and considered, 
but the audiometric test results do not justify the 
assignment of a rating in excess of 10 percent prior to 
June 10, 1999; or the assignment of a rating in excess of 
20 percent on or after June 10, 1999.  

Labyrinthine Irritation (Labyrinthitis):

The Rating Schedule provides that peripheral vestibular 
disorders manifested by occasional dizziness will be rated 
10 percent disabling.  The maximum rating of 30 percent will 
be assigned if the disability is manifested by dizziness and 
occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 
6204 (2002).  

Prior to June 10, 1999, chronic labyrinthitis was rated 
10 percent disabling if of moderate degree, manifested by 
tinnitus and occasional dizziness.  The maximum rating of 
30 percent was assigned for severe labyrinthitis, manifested 
by tinnitus, dizziness and occasional staggering.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1999).  

Service connection has been granted for labyrinthine 
irritation caused by bilateral stapedectomies performed in 
1962 and 1963 for otosclerosis.  This disability has been 
rated 10 percent disabling under Diagnostic Code 6204 of the 
Rating Schedule from October 1964, and 30 percent disabling 
from the current date of claim in December 1994.  

On VA examination in June 1995, the appellant complained of 
equilibrium problems.  The left tympanic membrane was 
punctured, but no active ear disease or infections were found 
on this examination, and all other findings were normal.  

VA outpatient treatment records dating from 1991 to 1998 
reflect periodic hearing aid check-ups and battery 
replacements.  In addition, the perforated left tympanic 
membrane is reported along with very occasional, minor ear 
infections.  The appellant's complaints of decreased hearing 
acuity were often caused by the accumulation of cerumen in 
one or both ears, which then had to be cleaned.  
Labyrinthitis was occasionally listed on a Problem List, but 
no treatment for this disability was reported.  In January 
1998, it was specifically reported that the appellant did not 
have nystagmus.  

At the hearing held in November 1997, the appellant testified 
that as a result of the nerve damage caused by his ear 
surgeries in the 1960's, he did not experience dizziness or 
vertigo, but rather a feeling of light-headedness which 
caused balance or equilibrium problems and often caused him 
to stagger like he was drunk.  The appellant felt that VA was 
not considering his equilibrium problems properly in 
evaluating his labyrinthine irritation.  

On a VA examination in October 1998, the appellant complained 
of tinnitus and of a recent recurring problem with infections 
in his left ear due to a perforated tympanic membrane.  He 
related that he had undergone bilateral stapes surgery in the 
1960's with no significant improvement in his hearing loss 
and followed by the progressive onset of unsteadiness.  He 
complained of chronic imbalance which was worse when trying 
to walk in the dark or in low light situations.  On physical 
examination, the left tympanic membrane showed a healed 
perforation with all other findings normal.  There was no 
active ear disease or infection at this time.  

In June 2001, the appellant's ears were again examined by VA.  
His complaints were unchanged since the October 1998 
examination.  The left tympanic membrane showed a healed 
perforation or possibly a small perforation in the area of 
the monomer.  All other findings were still normal.  It was 
specifically reported that no ear disease or infections were 
present and that the appellant did not have Meniere's 
syndrome.  The appellant reportedly had a problem with 
equilibrium and a staggering gait.  

The appellant is currently in receipt of the maximum 
schedular rating of 30 percent for peripheral vestibular 
disorders, including his bilateral, post surgical 
labyrinthine irritation.  It has been argued by his 
representative that a 60 percent rating under Diagnostic Code 
6205 (Meniere's syndrome) of the Rating Schedule is 
warranted, but the Board cannot agree.  In the first place, 
it has been reported on the most recent VA ear examination 
that the appellant does not have Meniere's syndrome.  
Furthermore, he does not exhibit a cerebellar gait, which is 
associated with the 60- and 100-percent ratings under 
Diagnostic Code 6205, as in effect both before and after 
June 10, 1999.  Although the Board has noted and considered 
his complaints of imbalance and staggering, and the long list 
he has produced of the limitations imposed upon him by this 
problem, these symptoms are already contemplated by the 
current 30 percent rating for severe disability due to his 
labyrinthine irritation.  It should also be noted that a 
rating under Diagnostic Code 6205 should be assigned only if 
it exceeds the combined ratings for both hearing loss and 
labyrinthine irritation under Diagnostic Code 6204, which it 
would not in the present case.  

The appellant also wondered at the November 1997 hearing 
whether his visual problems were related to his imbalance 
problems.  The Board notes that service connection is not 
currently in effect for visual disability and is not for 
consideration in the evaluation of the disabilities currently 
at issue in this appeal.  If the veteran believes that 
service connection is warranted for visual disability, he 
should file a claim for this benefit with the RO.  

It should also be noted that a separate rating for tinnitus 
was also granted from June 10, 1999, which is the date that 
symptom was removed from Diagnostic Code 6204.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign higher disability evaluation for this disability.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disabilities at issue.  The veteran has not required frequent 
hospitalization for either disability and the manifestations 
of neither disability are in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating for bilateral hearing loss in excess 
of 10 percent prior to June 10, 1999, and in excess of 
20 percent on and after that date is denied.

Entitlement to a rating for labyrinthine irritation in excess 
of 30 percent is also denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

